Citation Nr: 1532380	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-11 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a psychiatric disorder, including depression and posttraumatic stress disorder (PTSD), to include as secondary to hepatitis C.

3.  Entitlement to service connection for hypertension, to include as secondary to hepatitis C and/or a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to May 1973.  This appeal to the Board of Veterans' Appeals (BVA) is from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, the Board remanded the matter for further development which has been completed, and the case has been returned for appellate consideration. 

As previously noted, in his March 2010 substantive appeal the Veteran indicated that he wanted a video-conference hearing before a Veterans Law Judge.  However, he failed to report for the scheduled hearing.  He has not provided an explanation for his failure to appear or requested that the hearing be rescheduled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (2014).  

The issue of service connection for hypersplenism, to include as secondary to hepatitis C, has been raised by the record in a May 2007 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that his hepatitis C is due to inoculation by bloody jet injector inoculations during service.  He asserts that his psychiatric disorder and hypertension are secondary to hepatitis C, and that his hypertension is also secondary to a psychiatric disorder.  Review of the post-service treatment records shows that the Veteran currently has hepatitis C, hypertension, and a psychiatric disorder (depression).  Although the Veteran currently denies any intravenous drug use in the past, his treatment records showed such use in the 1980's as well as tattoos.  He contends that his tattoos were acquired after his diagnosis of hepatitis C.  The Board observes that an April 1973 service treatment record showed a past history of amphetamine and barbiturate abuse.  In any case, the Veteran has not yet been afforded examinations to determine the nature and etiology of his claimed disabilities and he must be afforded such on remand.  

On remand, any outstanding treatment records should be identified and obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, specifically, those dated in and after May 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hepatitis C.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's hepatitis C is at least as likely as not (50 percent or greater probability) caused or aggravated by military service.  The examiner must address the following:  1) the Veteran's STRs noting prior drug use; 2) the Veteran's lay statements; 3) private treatment records; 4) the Veteran's wife's statements; 5) VA treatment records; and 6) the allegation that the disorder is due to injections during service.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hypertension.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's hypertension is at least as likely as not (50 percent or greater probability) caused or aggravated by military service.  The examiner must address the following:  1) the Veteran's STRs; 2) the Veteran's lay statements; 3) private treatment records; 4) the Veteran's wife's statements; 5) VA treatment records; and 6) the allegation that the disorder is due to injections during service.  

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C or a psychiatric disorder caused or aggravated the hypertension.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of psychiatric disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must address the following:  1) the Veteran's STRs; 2) the Veteran's lay statements; 3) private treatment records; 4) the Veteran's wife's statements; 5) VA treatment records; and 6) the allegation that the disorder is due to injections during service.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's is at least as likely as not (50 percent or greater probability) caused or aggravated by military service.  The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected hepatitis C caused or aggravated the psychiatric disorder.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




